Title: To Thomas Jefferson from Eliza House Trist, 13 April [1784]
From: Trist, Eliza House
To: Jefferson, Thomas



13th of April [1784]

If Mr. Jefferson cou’d see my heart and know its feelings there wou’d be no occasion for words to express my gratitude, and thanks for his very kind favor by Capt. Lynn which I received yesterday. I had wrote to some of my friends by a Gentlemen of the same Corp who has postponed his journey for a day or two longer which prolongs the time sufficient for me to write a few more letters.

In a few days I shall leave Fort Pitt. I have not yet seen the boat but am told they have fitted me up a very snug cabbin. Cou’d I possibly be so happy as to have your company, my jaunt down the River, might be enviable but in the present situation of affairs I dont expect much satisfaction till I arrive at my place of destination. I dont expect to see more of the curiosities and beauties of that country than what presents themselves to our view on the banks of the River. The Gentlemen that we go down with are well used to the river but they are Merchants and their intrest will be to push for a Market. Whatever observations I am capabl of making I shall not fail to communicate to you but when ever I see any think out of the common way if they are beautifull prospects my sensations are very singular I believe for I can hardly suppress the tears from starting from my eyes and I am lost in wonder but a Philosophical mind like yours can gather information from all you see, account for many that appear misterious to vulgar minds and make such observations as will benefit Mandkind in general. It wou’d be one of the greatest pleasures of my life if I cou’d be one of your Company on such a tour but as that will never happen, let me have the satisfaction to see you after you have explor’d this new world. I don’t expect to leave acadia for some time if I ever do and I shall be looking out for you constantly after one year which is the time I allow you to wind up your congressional affairs. I am happy to hear that the State of Virginia is so attentive to reward merit by making our friend Madison Governor. He deserves every thing that can be done for him. But I am afraid he will not increase his happiness by an acceptance. I allways consider a Governor as a Target for the envious and malicious to shoot at. The vulgar eye sees by its own low level. I think it rather too great a sacrafice for a Man to make when he accepts the Office of Governor under the present forms of Government in America. But I think I have read somewhere that Tis the great minds expected pain to labour for the thankless and that tis nobler to protect mandkind than please. I am convinc’d he will have enemies the moment he accepts it and I feel unhappy at the thought. He has a Soul replete with gentleness humanity and every social virtue and yet I am certain that some wretch or other will write against him. You I am sure wou’d not advise him to it. I have no Idea that men are to live only for the Publick. They owe something to thems[elves.] Mr. Madison is too amiable in his disposition to bear up against a torrent of abuse. It will hurt his feelings and injure his health, take my word. I have wrote to him, but before I got your letter, which I beg you to forward.  Thank you for th[e] information you give me respecting My Mother as I was uneasy about her. I am pleased to hear that Congress will in all probability reside in Philad. and that my Mother will have the satisfaction of your Company this summer. I hope you will find it more agreeable than you expect. Please to remember Me to Mr. Read. I wish success in his undertaking. His mind must be too agreeably engaged at present to make a letter from me acceptable. He has my best Wishes likewise Col. Munro. Once More Adieu,

E. Trist

